DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/364,716 filed on 03/26/2019.
Claims 1-16 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the screen device" in Line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “screen device” will be interpreted as “display device.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-16
Regarding Claim 1-16, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A communication system accessible to a service for managing screen information of an electronic information board, the communication system comprising: ….; and …. provided in a facility, …. being configured to communicate with …. via a network;
the …. including …. and …. storing a program causing ….to execute a first process including 
acquiring, …. configured to manage a schedule of utilization of the facility, information about the schedule,
requesting the service to create the electronic information board in response to receiving the information about the schedule, and
transmitting, …., access information for the electronic information board,
the …. including …. and …. storing a program causing …. to execute a second process including 
retrieving the access information for the electronic information board, and
accessing the electronic information board by using the access information for the electronic information board.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve managing interactions 
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “first information processing apparatus”, “terminal device”, “hardware processor”, “hardware memory”, and “from a second information processing apparatus”.  The claim as a whole merely describes how to generally “apply” the concept of acquiring, requesting, transmitting, retrieving, and accessing the electronic information board by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a communication process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Claim 2 recites the following limitations:
The communication system according to claim 1, the first process further including 
registering the access information for the electronic information board with the second information processing apparatus, by associating the access information for the electronic information board with the information about the schedule; 
wherein the access information for the electronic information board retrieved by the second process …. is information that … acquires …. based on the information about the schedule.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 2 recites additional elements – “from the first information processing apparatus”, “the first information processing apparatus”, and “from the second information processing apparatus”. These additional elements are recited at a high level of generality and are 
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 3 recites the following limitations:
The communication system according to claim 2, further comprising ….of a user, …. including …. and …. storing a program causing …. to execute a third process including 
acquiring the access information for the electronic information board …., and
accessing the electronic information board using the access information for the electronic information board.
Claim 3 is directed to substantially the same abstract idea as Claims 1 and 2 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea Claim 3 recites additional elements – “user terminal”, “hardware processor”, “hardware memory”, and “from the second information processing apparatus”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 4 recites the following limitations:
The communication system according to claim 1, the second process further including 
receiving a request for starting use of the facility, and 
transmitting the request for starting the use of the facility ….;
the first process further including 
allowing the use of the facility, in response to success of authentication performed based on the request for starting the use of the facility received ….;
wherein the retrieving and the accessing in the second process are performed in a case in which the use of the facility is allowed.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 4 recites additional elements – “to the first information processing apparatus”, and “from the terminal device”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 4
Claim 5 recites the following limitations:
The communication system according to claim 4, the first process further including 
requesting the service to delete the electronic information board, in a case in which a reservation for the use of the facility is cancelled or in which a start time of the reservation has elapsed before the request for starting the use of the facility is received ….
Claim 5 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 5 recites one additional element – “by the first information processing apparatus”. This additional element is recited at a high level of generality and is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere 
Claim 6 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reason. This dependent claim further narrows the abstract idea of Claims 1 and 4 such as by defining “wherein, in case in which the use of the facility is allowed, the requesting and the transmitting in the first process are performed”. This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea.
Claim 7 recites the following limitations:
The communication system according to claim 4, the first process further including 
transmitting a reminder about a reservation of the facility …. of a user at a prescribed time before a start time of the reservation, based on the information about the schedule; 
wherein, in response to receiving a reply to the reminder, the reply indicating that the facility will be used, the requesting and the transmitting in the first process are performed.
Claim 7 is directed to substantially the same abstract idea as Claims 1 and 4 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 7 recites one additional element – “to a user terminal”. This additional element is 
Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. This dependent claim further narrows the abstract idea of Claim 1 such as by defining “wherein the acquiring in the first process is performed in response to registration of the information about the schedule with the second information processing apparatus”. This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea.
Claim 9 recites the following limitations:
The communication system according to claim 1, the first process further including 
transmitting the information about the schedule ….; and
the second process further including 
retrieving the information about the schedule …., and
displaying the information about the schedule ….
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 9 recites additional elements – “to the terminal device”, “from the first information processing apparatus”, and “on a display device”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 9
Claim 10 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. This dependent claim further narrows the abstract idea of Claim 1 such as by defining “schedule” and “information about the schedule”. This dependent claim does not recite additional elements to evaluate at Step 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into a practical application or does not amount to significantly more than the abstract idea.
Claim 11 recites the following limitations:
The communication system according to claim 9, the second process further including 
displaying a whiteboard …., the whiteboard being based on the screen information obtained as a result of the accessing of the electronic information board by using the access information for the electronic information board; and
displaying the information about the schedule on the whiteboard.
Claim 11 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 11 recites one additional element – “on the display device”. This additional element is recited at a high level of generality and is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a 
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 12 recites the following limitations:
The communication system according to claim 9, the second process further including 
transmitting the information about the schedule to the service;
wherein the displaying of the information about the schedule …. includes displaying the whiteboard based on the screen information created by the service, the screen information containing the information about the schedule.
Claim 12 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 12 recites one additional element – “on the display device”. This additional element is recited at a high level of generality and is no more than mere instructions to 
Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the described process above amounts to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
The communication system according to claim 12, the second process further including 
receiving a stroke drawn on the whiteboard, and
saving the information about the schedule and the stroke into a same file.
Claim 13 is directed to substantially the same abstract idea as Claims 1, 9, and 12 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Step 2A, Prong 
Claim 14 recites the following limitations:
The communication system according to claim 9, the first process further including 
transmitting information about an attendee of a meeting …., the information about the attendee being obtained …. after the meeting is started;
the second process further including 
retrieving the information about the attendee …. after the meeting is started, and
displaying the information about the attendee ….
Claim 14 is directed to substantially the same abstract idea as Claims 1 and 9 and is rejected for substantially the same reason. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. Claim 14 recites additional elements – “to the terminal device”, “from the second information processing apparatus”, “from the first information processing apparatus”, and “on the screen device”. These additional elements are recited at a high level of generality and are no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, alone and in combination, these additional element do not integrate the abstract idea into a practical application because they do 
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform the described process above amount to no more than how to generally “apply” the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 15 recites the following limitations:
A communication method performed in a communication system including …. and ….provided in a facility, …. being configured to communicate with …. via a network, the communication system being accessible to a service for managing screen information of an electronic information board, the method comprising:  
acquiring, …., …. configured to manage a schedule of utilization of the facility, information about the schedule;
requesting, …., the service to create the electronic information board in response to receiving the information about the schedule;
transmitting, …., access information for the electronic information board ….;
retrieving, …., the access information for the electronic information board; and
accessing, …., the electronic information board by using the access information for the electronic information board.
	The limitations for Claim 15 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve managing interactions between people. The limitations of acquiring schedule information, requesting creation of an electronic information board, transmitting and retrieving access information for the electronic information board, and accessing the electronic information board are processes that, under their broadest reasonable interpretation, cover concepts that involve a managing interaction between people such as following instructions to join a meeting and able to use/share screen information of an electronic information board. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 15 recites additional elements – “first information processing apparatus”, “terminal device”, “by the first information processing apparatus”, “from a second information processing apparatus”, and “by/to the terminal device”. The claim as a whole merely describes how to generally “apply” the concept of acquiring, requesting, transmitting, retrieving, and accessing the electronic information board by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a communication process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not 
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a communication process amount to no more than how to generally “apply” the concepts of a communication process in a computer environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 16 recites the following limitations:
An…. communicable with …. via a network, … being provided in a facility and being accessible to a service for managing screen information of an electronic information board, …. comprising …. and a …. storing a program causing …. to execute a process including:
acquiring, …. configured to manage a schedule of utilization of the facility, information about the schedule;
requesting the service to create the electronic information board in response to receiving the information about the schedule; and
transmitting, …., access information for the electronic information board.
	The limitations for Claim 16 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve managing interactions 
This judicial exception is not integrated into a practical application. Claim 16 recites additional elements – “information processing apparatus”, “terminal device”, “hardware processor”, “hardware memory”, “from another information processing apparatus”, and “to the terminal device”. The claim as a whole merely describes how to generally “apply” the concept of acquiring, requesting, transmitting, retrieving, and accessing the electronic information board by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a communication process. Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Maruyama et al. (US PG Pub. No. 2015/0288913 A1; hereinafter "Maruyama").
Regarding Claim 1, Maruyama teaches a communication system accessible to a service for managing screen information of an electronic information board (See “The video information terminal device 10 has a function of designating one point or a certain area on a display screen on the video display unit 11 depending on a designation of a user, and a function of operating information to be displayed on the the communication system comprising: a first information processing apparatus; and a terminal device provided in a facility (See “The video display system 1 has a video information terminal device 10 having a video display function and typified by a liquid crystal projector. The video information terminal device 10 is installed in, for example, a meeting room.” in Paragraph [0047], “The video display system 1 has a server 12 used to share information by devices in the system.” in Paragraph [0049], and Fig. 1 showing an example of the video display system 1 (e.g., a communication system) comprising the server 12 (e.g., a first information processing apparatus) and the video information terminal device 10 (e.g., a terminal device)), the terminal device being configured to communicate with the first information processing apparatus via a network (See “The server 12 is connected to the video information terminal device 10 through, for example, a network, and connected to a user terminal device 13 typified by a PC or a mobile terminal held by each user through a network.” in Paragraph [0049]); the first information processing apparatus including a hardware processor and a hardware memory storing a program causing the hardware processor to execute (See “In FIG. 2, although the server 12 is connected to one video information terminal device 10, the server 12 may be connected to the plurality of video information terminal devices 10 as a matter of course. In this case, a CPU 121 controls the large-scale video display system 1 having the plurality of video information terminal devices 10 as a whole.” in Paragraph [0073], “The storage unit 122 has a RAM and a ROM like the storage unit 107 of the above video information terminal device 10, and stores, for example, the minute or an application used in the server 12 therein.” in Paragraph a first process including acquiring, from a second information processing apparatus configured to manage a schedule of utilization of the facility, information about the schedule (See “The video display system 1 further includes an application which manages reservation information for meeting room, manages a schedule of each user, and notifies the corresponding user of information with an electronic mail.” in Paragraph [0048], “Although, as the user terminal device 13, four terminal devices 13A to 13C and 13S are shown here, the number of terminal devices is not limited as a matter of course. In addition, any one of the user terminal devices 13 may be fixedly installed in the meeting room in which the video information terminal device 10 is installed.” in Paragraph [0049], and “.…..each member of the meeting including the host accesses the server 12 through her/his own user terminal device 13 to refer to the reservation information for meeting room registered in the server 12 and the scheduling list of each of the members.” in Paragraph [0077]), requesting the service to create the electronic information board in response to receiving the information about the schedule (See “…. the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information. Note that when a meeting having a low security level is held, the video information terminal device 10 may display the reservation list of the meeting rooms, each member may select the meeting from the reservation list without the host entrance information.” in Paragraph [0101]), and transmitting, to the terminal device, access information for the electronic information board (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]), the terminal device including a hardware processor and a hardware memory storing a program causing the hardware processor to execute (See “The video information terminal device 10 has a CPU (Central Processing Unit) 101 having, as a main function, a process based on an application for a video image and information.” in Paragraph [0064], “A memory 107 has a RAM (Random Access Memory) and a ROM (Read Only Memory).” in Paragraph [0070], and Fig. 2 wherein it can be seen that the server 12 includes a hardware processor (e.g., 101) and a hardware memory (e.g., 107)) a second process including retrieving the access information for the electronic information board (See “…. the server 12 transmits a notification of holding a meeting through, for example, an electronic mail, to members registered as interested persons of the meeting by the host.” in Paragraph [0079] and see also Paragraph [0077] – “…. each of the members operates her/his own user terminal device 13 to access the video information terminal device 10 in each meeting room to refer to the reservation information for meeting room registered in the video information terminal device 10.”), and accessing the electronic information board by using the access information for the electronic information board 
Regarding Claim 2, Maruyama teaches the communication system according to claim 1, the first process further including registering the access information for the electronic information board with the second information processing apparatus, by associating the access information for the electronic information board with the information about the schedule (See “…. the user terminal device 13S held by a host of meeting reserves a meeting room for the server 12 to register participants, time of day, and contents.” in Paragraph [0061]); wherein the access information for the electronic information board retrieved by the second process from the first information processing apparatus is information that the first information processing apparatus acquires from the second information processing apparatus based on the information about the schedule (See “…. each of the members who receive the notification of holding operates her/his own user terminal device 13 to register attendance or non-attendance on the meeting in the server 12 by using a URL (Uniform Source Locator) written on the notification.” in Paragraph [0080] and “…. with respect to each of the members registered as participants in the meeting, the server 12 registers to participate in the meeting in her/his own schedule list together with, for example, time of day.” in Paragraph [0081]).
Regarding Claim 3, Maruyama teaches the communication system according to claim 2, further comprising a user terminal of a user, the user terminal including a hardware processor and a hardware memory storing a program causing the hardware processor to execute (See “The video display system 1 has a server 12 used to share information by devices in the system. The server 12 is connected to the video information terminal device 10 through, for example, a network, a third process including acquiring the access information for the electronic information board from the second information processing apparatus (See “….each of the members operates her/his own user terminal device 13 to access the video information terminal device 10 in each meeting room to refer to the reservation information for meeting room registered in the video information terminal device 10.” in Paragraph [0077] and see also Paragraph [0049] – “Although, as the user terminal device 13, four terminal devices 13A to 13C and 13S are shown here, the number of terminal devices is not limited as a matter of course. In addition, any one of the user terminal devices 13 may be fixedly installed in the meeting room in which the video information terminal device 10 is installed.”), and accessing the electronic information board using the access information for the electronic information board (See “Depending on the mail, the mail server 12M transmits a notification of holding the meeting to each of the members. Of the members who receive the notification of holding, the member B who will attend the meeting operates her/his own user terminal device 13B to notify a WEB unit of the server 12 to register the member B as a participant.” in Paragraph [0086]).
Regarding Claim 4, Maruyama teaches the communication system according to claim 1, the second process further including receiving a request for starting use of the facility (See “…. the video information terminal device 10 determines whether a host enters a meeting room by using the individual authentication unit 14 or requesting requests a member to input a log-in ID (password).” in Paragraph [0100]), and transmitting the request for starting the use of the facility to the first information processing apparatus (See “…. the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information.” in Paragraph [0101]); the first process further including allowing the use of the facility, in response to success of authentication performed based on the request for starting the use of the facility received from the terminal device; wherein the retrieving and the accessing in the second process are performed in a case in which the use of the facility is allowed (See “In step S1106, the video information terminal device 10, on the basis of the entered person information obtained from the individual authentication unit 14, determines whether the host of the meeting has entered the meeting room.” in Paragraph [0165], and “As a result of the determination in step S1106, when it is determined that the host has entered the meeting room, the operation shifts to step S1107, and the video information terminal device 10 displays the participant list on the video display unit 11.” in Paragraph [0167]).
Regarding Claim 6, Maruyama teaches the communication system according to claim 4, wherein, in a case in which the use of the facility is allowed, the requesting (See “…. the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information. Note that when a meeting having a low security level is held, the video information terminal device 10 may display the reservation list of the meeting rooms, each member may select the meeting from the reservation list without the host entrance information.” in Paragraph [0101]) and the transmitting in the first process are performed (See “The server 12 
Regarding Claim 7, Maruyama teaches the communication system according to claim 4, the first process further including transmitting a reminder about a reservation of the facility to a user terminal of a user at a prescribed time before a start time of the reservation, based on the information about the schedule (See “…. the server 12 transmits a notification of holding a meeting through, for example, an electronic mail, to members registered as interested persons of the meeting by the host.” in Paragraph [0079] and “when a remaining time of the reservation time is equal to or shorter than a predetermined time (for example, 10 minutes), the video information terminal device 10 generates, for example, alarm sound to the members who participate in the meeting and notifies the member that the remaining time is equal to or shorter than the predetermined time.” in Paragraph [0134]); wherein, in response to receiving a reply to the reminder, the reply indicating that the facility will be used (See “Of the members who receive the notification of holding, the member B who will attend the meeting operates her/his own user terminal device 13B to notify a WEB unit of the server 12 to register the member B as a participant. The server 12 updates its own reservation information depending on a response from the member B.” in Paragraph [0086]), the requesting (See “…. the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information. Note that when a meeting having a low security level is held, the video information terminal and the transmitting in the first process are performed (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]).
Regarding Claim 8, Maruyama teaches the communication system according to claim 1, wherein the acquiring in the first process is performed in response to registration of the information about the schedule with the second information processing apparatus (See “…..a host of meeting operates the user terminal device 13S to register reservation information for meeting room in the server 12 through the video information terminal device 10. This operation can be achieved such that the video information terminal device 10, the server 12, and the user terminal device 13S have applications having the corresponding functions, respectively.” in Paragraph [0075]) and “….in the registration of the reservation information for meeting room, the server 12 updates a schedule list of the host and registers time of the day of a meeting in the storage unit 122.” in Paragraph [0076]).
Regarding Claim 9, Maruyama teaches the communication system according to claim 1, the first process further including transmitting the information about the schedule to the terminal device (See “The host of the meeting operates the user terminal device 13S to transmit a notification of holding the meeting for the members to the mail server 12M as a mail. In response to the mail, the mail server 12M transmits  and the second process further including retrieving the information about the schedule from the first information processing apparatus (See “…. each of the members who receive the notification of holding operates her/his own user terminal device 13 to register attendance or non-attendance on the meeting in the server 12 by using a URL (Uniform Source Locator) written on the notification.” in Paragraph [0080]), and displaying the information about the schedule on a display device (See “The video information terminal device 10 has a function for meeting typified by a function of displaying a schedule….” in Paragraph [0059] and “…. the video information terminal device 10 creates the reservation list of meeting rooms on the basis of the reservation information for meeting room and current time and displays the reservation list on the video display unit 11.” in Paragraph [0099]).
Regarding Claim 10, Maruyama teaches the communication system according to claim 9, wherein the schedule is related to a reservation of a meeting room, and the information about the schedule includes one or more of following: a name of a meeting, a meeting room name, date and time, and a name of an attendee (See “An example of the reservation list to be displayed is shown in the upper part in FIG. 9. In the reservation list, meeting room names, current time of day, reservation times of meeting rooms, reservation persons (may be the same as hosts), 
Regarding Claim 11, Maruyama teaches the communication system according to claim 9, the second process further including displaying a whiteboard on the display device, the whiteboard being based on the screen information obtained as a result of the accessing of the electronic information board by using the access information for the electronic information board (See “The video display system 1 has a video display unit 11 typified by a whiteboard or a blackboard.” in Paragraph [0047] and “…. the video information terminal device 10 refers to reservation information for each meeting room registered in the server 12 to display the reservation information on the video display unit 11 depending on, for example, a designation of a user.” in Paragraph [0082]); and displaying the information about the schedule on the whiteboard (See “The video information terminal device 10 has a function for meeting typified by a function of displaying a schedule….” in Paragraph [0059] and see also Paragraph [0047] - “The video display system 1 has a video display unit 11 typified by a whiteboard or a blackboard.”).
Regarding Claim 12, Maruyama teaches the communication system according to claim 9, the second process further including transmitting the information about the schedule to the service (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]); wherein the displaying of the information about the schedule on the display device includes displaying the whiteboard based on the screen information created by the service, the screen information containing the information about the schedule (See “The video information terminal device 10 has a function for meeting typified by a function of displaying a schedule….” in Paragraph [0059] and see also Paragraph [0047] - “The video display system 1 has a video display unit 11 typified by a whiteboard or a blackboard.”).
Regarding Claim 13, Maruyama teaches the communication system according to claim 12, the second process further including receiving a stroke drawn on the whiteboard (See “…. the video information terminal device 10 has a function of capturing an analog minute described on the video display unit 11 typified by a whiteboard by the participant by means of a marker pen or the like.” in Paragraph [0196]), and saving the information about the schedule and the stroke into a same file (See “The transferred server 12 which receives the transferred electronic file, on the basis the folder structure shown in FIG. 7, stores the electronic file in a folder for an attached literature file under folders for suitable meeting rooms, dates, and reservation times.” in Paragraph [0282] and see also Paragraph [0304] – “When the attached literature is stored in the storage unit 122 of the server 12, the attached literature is stored under a date folder and a time folder related to the attached literature in the reservation information for meeting room as shown in the drawing.”).
Regarding Claim 14, Maruyama teaches the communication system according to claim 9, the first process further including transmitting information about an attendee of a meeting to the terminal device (See “…. the server 12 transmits, on the basis of the entered person information, a holding forenotice mail to  the information about the attendee being obtained from the second information processing apparatus after the meeting is started (See “…. the video information terminal device 10 checks a participation state of each of the members by specifying an entered person with the individual authentication unit 14. Information obtained by the check may be called entered person information. Alternatively, the video information terminal device 10 creates a participant list showing members each of whom answered that she/he participated in the meeting on the basis of the reservation information for meeting room, displays the participant list as a video image, causes a member who entered the room to select a display representing her/him herself/himself from the participant list to compile the participation states.” in Paragraph [0102]); the second process further including retrieving the information about the attendee from the first information processing apparatus after the meeting is started (See “The contents registered again are reflected in the reservation information for the meeting room in which the meeting is being held, and the server 12 updates the participant list displayed on the video display unit 11.” in Paragraph [0105] and “When there is information representing that a participant notified the host of attendance and will be late for the meeting, the display is updated depending on the information. When the participant list is displayed, a participant manually updates, for example, attendance information to start or stop the meeting.” in Paragraph [0168]), and displaying the information about the attendee on the screen device (See “Alternatively, the video information terminal device 10 …. 
Regarding Claim 15, Maruyama teaches a communication method performed in a communication system including a first information processing apparatus and a terminal device provided in a facility (See “The video display system 1 has a video information terminal device 10 having a video display function and typified by a liquid crystal projector. The video information terminal device 10 is installed in, for example, a meeting room.” in Paragraph [0047], “The video display system 1 has a server 12 used to share information by devices in the system.” in Paragraph [0049], and Fig. 1 showing an example of the video display system 1 (e.g., a communication system) comprising the server 12 (e.g., a first information processing apparatus) and the video information terminal device 10 (e.g., a terminal device)), the terminal device being configured to communicate with the first information processing apparatus via a network (See “The server 12 is connected to the video information terminal device 10 through, for example, a network, and connected to a user terminal device 13 typified by a PC or a mobile terminal held by each user through a network.” in Paragraph [0049]), the communication system being accessible to a service for managing screen information of an electronic information board (See “The video information terminal device 10 has a function of designating one point or a certain area on a display screen on the video display unit 11 depending on a designation of a user, the method comprising: acquiring, by the first information processing apparatus, from a second information processing apparatus configured to manage a schedule of utilization of the facility, information about the schedule (See “The video display system 1 further includes an application which manages reservation information for meeting room, manages a schedule of each user, and notifies the corresponding user of information with an electronic mail.” in Paragraph [0048], “Although, as the user terminal device 13, four terminal devices 13A to 13C and 13S are shown here, the number of terminal devices is not limited as a matter of course. In addition, any one of the user terminal devices 13 may be fixedly installed in the meeting room in which the video information terminal device 10 is installed.” in Paragraph [0049], and “.… each member of the meeting including the host accesses the server 12 through her/his own user terminal device 13 to refer to the reservation information for meeting room registered in the server 12 and the scheduling list of each of the members.” in Paragraph [0077]); requesting, by the first information processing apparatus, the service to create the electronic information board in response to receiving the information about the schedule (See “…. the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information. Note that when a meeting having a low security level is held, the video information terminal device 10 may display the reservation list of the meeting rooms, each member may select the meeting from the reservation list without the host entrance information.” in Paragraph [0101]); transmitting, by the first information processing apparatus, access information for the electronic information board to the terminal device (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]); retrieving, by the terminal device, the access information for the electronic information board (See “…. the server 12 transmits a notification of holding a meeting through, for example, an electronic mail, to members registered as interested persons of the meeting by the host.” in Paragraph [0079] and see also Paragraph [0077] – “…. each of the members operates her/his own user terminal device 13 to access the video information terminal device 10 in each meeting room to refer to the reservation information for meeting room registered in the video information terminal device 10.”); and accessing, by the terminal device, the electronic information board by using the access information for the electronic information board (See “…. each of the members who receive the notification of holding operates her/his own user terminal device 13 to register attendance or non-attendance on the meeting in the server 12 by using a URL (Uniform Source Locator) written on the notification.” in Paragraph [0080]).
Regarding Claim 16, Maruyama teaches an information processing apparatus communicable with a terminal device via a network (See “The server 12 is connected to the video information terminal device 10 through, for example, a network, and connected to a user terminal device 13 typified by a PC or a mobile terminal held by each user through a network.” in Paragraph [0049]), the terminal device being provided in a facility (See “The video display system 1 has a video and being accessible to a service for managing screen information of an electronic information board (See “The video information terminal device 10 has a function of designating one point or a certain area on a display screen on the video display unit 11 depending on a designation of a user, and a function of operating information to be displayed on the designated portion.” in Paragraph [0055]), the information processing apparatus comprising a hardware processor and a hardware memory storing a program causing the hardware processor to execute (See “In FIG. 2, although the server 12 is connected to one video information terminal device 10, the server 12 may be connected to the plurality of video information terminal devices 10 as a matter of course. In this case, a CPU 121 controls the large-scale video display system 1 having the plurality of video information terminal devices 10 as a whole.” in Paragraph [0073], “The storage unit 122 has a RAM and a ROM like the storage unit 107 of the above video information terminal device 10, and stores, for example, the minute or an application used in the server 12 therein.” in Paragraph [0072], and Fig. 2 wherein it can be seen that the server 12 (e.g., information processing apparatus) includes a hardware processor (e.g., 121) and a hardware memory (e.g., 122)) a process including: acquiring, from another information processing apparatus configured to manage a schedule of utilization of the facility, information about the schedule (See “The video display system 1 further includes an application which manages reservation information for meeting room, manages a schedule of each user, and notifies the corresponding user of information requesting the service to create the electronic information board in response to receiving the information about the schedule (See “…. the video information terminal device 10 determines and selects a meeting to be started from now on the basis of the reservation information for meeting room, the current time information, and the host entrance information. Note that when a meeting having a low security level is held, the video information terminal device 10 may display the reservation list of the meeting rooms, each member may select the meeting from the reservation list without the host entrance information.” in Paragraph [0101]); and transmitting, to the terminal device, access information for the electronic information board (See “The server 12 also has a function of transmitting information regarding the holding of meeting or the created minute to the user terminal device 13 through the communication unit 104 of the video information terminal device 10.” in Paragraph [0071]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Doerr et al. (US Patent No. 8,600,027 B1; hereinafter "Doerr").
Regarding Claim 5, Maruyama teaches all limitations of Claims 1 and 4 as described above. Maruyama does not explicitly teach; however, Doerr teaches requesting the service to delete the electronic information board in a case in which a reservation for the use of the facility is cancelled or in which a start time of the reservation has elapsed before the request for starting the use of the facility is received by the first information processing apparatus (See “If the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first process of the communication system of Maruyama to include the use of the calendar application in requesting the service to delete the corresponding event records (e.g., electronic information board) in a case in which a meeting is canceled, as taught by Doerr, in order to offer organizers an easy way of making changes to the meeting (See Doerr Column 11,  Line 4-17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is 571-272-3419.  The examiner can normally be reached on Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628